DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, drawn to the method of manufacturing in the reply filed on November 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 24, 2019, January 27, 2020, and March 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16.  Claim 16 recites the limitation “wherein each of the one or more III-nitride-based semiconductor layers is processed to form a device” in the method claim.
It is unclear to the examiner as to what is encompass by the limitation that the one or more III-nitride-based semiconductor layers is processed to form a device since no processes are claimed nor disclosed to form the device nor are any device formed by the unclaimed processes.

Regarding claim 19.  Claim 19 recites the limitation “wherein the epitaxial lateral overgrowth is stopped before the one or more III-nitride-based semiconductor layers coalesce” in the claim language.
It is unclear to the examiner how the one or more III-nitride-based semiconductor layers coalesce.  Applicant’s disclosure discloses 

It is unclear to the examiner as to what applicant is attempting to claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16-18, 20, 21, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al (U.S. 2015/0318436).
Regarding claim 1. Heo et al discloses a method (FIG. 1-2) of removing a substrate (FIG. 1(a), item 110; [0048], i.e. 110: Growth Substrate), comprising: 
forming a growth restrict mask (FIG. 1(b), item 130),  on or above a substrate (FIG. 1(b), item 110); 

removing a portion (FIG. 2(b), item 200 removed from item 200a area) of the one or more III-nitride-based semiconductor layers (FIG. 2(b), item 160) on or above opening areas (FIG. 2(b), spaces between item 130), the opening areas (FIG. 2(b), spaces between item 130) formed in the growth restrict mask (FIG. 2(b), item 130); 
forming the one or more III-nitride-based semiconductor layers (FIG. 2(b), item 160) on or above the substrate (FIG. 2(b), item 110) except the opening areas (FIG. 2(b), item 200a); and 
removing the substrate (FIG. 2(c), item 120 is removed from FIG. 2(d) item 160) from the one or more III-nitride-based semiconductor layers (FIG. 2(d), item 160).

Regarding claim 16. Heo et al discloses all the limitations of the method of claim 1 above.
Heo et al further discloses wherein each of the one or more III-nitride-based semiconductor layers is processed to form a device (TITLE, i.e. a method for manufacturing light-emitting diode).  

Regarding claim 17. Heo et al discloses all the limitations of the method of claim 1 above.
Heo et al further discloses wherein the growth restrict mask (FIG. 2(b), item 130) comprises stripes, and each of the opening areas is arranged between each two of the strips ([0064], i.e. as shown in FIG. 5(b), the mask pattern 130 may have stripe shapes extending).  

Regarding claim 18. Heo et al discloses all the limitations of the method of claim 1 above.
Heo et al further discloses wherein the one or more III- nitride-based semiconductor layers are grown by epitaxial lateral overgrowth (ELO) ([0070], i.e. Referring to FIG. 1(d), a nitride semiconductor stack structure 200 including a first nitride semiconductor layer 160, an active layer 170 and a second nitride semiconductor layer 180 is grown on the sacrificial layer 120 used as a seed. The nitride semiconductor stack structure 200 covers not only the sacrificial layer 120, but also the mask pattern 130 through lateral growth).  

Regarding claim 20. Heo et al discloses all the limitations of the method of claim 1 above.
Heo et al further discloses wherein the removing the substrate comprises separating the one or more Ill-nitride-based semiconductor layers from the substrate completely ([0084], i.e. Referring to FIG. 2(d), after the support substrate 210 is 

Regarding claim 21. Heo et al discloses all the limitations of the method of claim 1 above.
Heo et al further discloses wherein the substrate is a III- nitride based substrate ([0031], i.e. the growth substrate is formed of the same material as that of the gallium nitride substrate).  

Regarding claim 23. Heo et al discloses all the limitations of the method of claim 16 above.
Heo et al further discloses wherein in the removing the substrate (FIG. 2(c), item 110), a support substrate (FIG. 2(c)-(d), item 210) is used to remove ([0084], i.e. Referring to FIG. 2(d), after the support substrate 210 is attached to the semiconductor stack structure 200), the growth substrate 110 is separated from the semiconductor stack structure 200) the substrate (FIG. 2(d), item 110)   

Regarding claim 24. The method of claim 23, wherein the support substrate is divided to form the device ([0091], i.e. Referring to FIG. 3(d), the support substrate 210 is divided into a plurality of regions for individual devices).  

Regarding claim 25. Heo et al discloses all the limitations of the method of claim 1 above.

The limitation “the substrate is recycled” is intended use as the substrate is no longer required after the substrate is removed, nor do the claims require the use of a recycled substrate.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

Claims 1, 19, 22, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumida et al (U.S. 2012/0280363).
Regarding claim 1. Sumida et al discloses a method of removing a substrate (FIG. 21, item 11), comprising: 

growing one or more III-nitride-based semiconductor layers (FIG. 1B, item 13; FIG. 15A, items 33 and 34; [0056], i.e. FIG. 1B, using the growth mask 12, a GaN-based semiconductor layer 13 is grown in an island-like shape in the (0001) plane orientation) on or above the substrate (FIG. 1B, item 11; FIG. 15A, item 31); 
removing a portion (FIG. 13A, item 24 [0079], i.e. using the SiO.sub.2 film 26 patterned into the predetermined shape in this way as a mask, the n-type GaN layer 24 is etched and removed; FIG. 15B, item 34, [0088], i.e. the SiO.sub.2 film 35 is patterned into a predetermined shape by photolithography and etching, and the n-type GaN layer 34 is partially exposed. Next, using the SiO.sub.2 film 35 patterned into the predetermined shape in this way as a mask, the n-type GaN layer 34 is made edging removal) of the one or more III-nitride-based semiconductor layers (FIG. 15A, items 33 and 34) on or above opening areas (FIG. 13A, item 22a; FIG. 15B, item 32a), the opening areas ([0086] The growth mask 32 comprises a striped window 32a and an auxiliary striped window (not illustrated) as same as the growth mask 12) formed in the growth restrict mask (FIG. 13A, item 22; FIG. 15B, item 32); 
forming the one or more III-nitride-based semiconductor layers (FIG. 13A, item 24) on or above the substrate (FIG. 13A, item 21) except the opening areas (FIG. 13A, item 22a) ; and 
removing ([0135], i.e. Next, as shown in FIG. 21, the base substrate 11 and the first support substrate 16 joined together by bonding as described above are peeled off between the base substrate 11 and the GaN-based semiconductor layer 13.) the 

Regarding claim 19. Sumida et al discloses all the limitations of the method of claim 18 above.
Sumida et al further discloses wherein the epitaxial lateral overgrowth is stopped before the one or more III-nitride-based semiconductor layers coalesce ([0063], i.e. the GaN-based semiconductor is small at the both ends of the striped window 12a, the island-like GaN-based semiconductor layers 13 opposing each other in the 1-100 direction do not coalesce, and the island-like GaN-based semiconductor layers 13 can be separated each other).  

Regarding claim 22. Sumida et al discloses all the limitations of the method of claim 1 above.
Sumida et al further discloses further comprising removing a layer bending region from the one or more III-nitride-based semiconductor layers ([0088], i.e. the SiO.sub.2 film 35 is patterned into a predetermined shape by photolithography and etching, and the n-type GaN layer 34 is partially exposed. Next, using the SiO.sub.2 film 35 patterned into the predetermined shape in this way as a mask, the n-type GaN layer 34 is made edging removal).  

Regarding claim 26. Sumida et al discloses all the limitations of the method of claim 1 above.


Regarding claim 27. Sumida et al discloses all the limitations of the method of claim 1 above.
Sumida et al further discloses wherein interface between the growth restrict mask 12 and the one or more III-nitride semiconductor layers 13 is flat. (Fig. 1B)

Conclusion

Hata et al (U.S. 7,372,077 and U. S. 2007/0292979) discloses a growth restrict to prevent dislocation defects in device area and removing dislocation from wafer at edges of device.
Hertkorn et al (U.S. 9,466,759 and U.S. 2015/0270434) discloses a growth mask and lateral overflow growth of material.
Bayram et al (U.S. 2015/0318168) discloses mask used in lateral epitaxial 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822